
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.23


EXECUTIVE EMPLOYMENT AGREEMENT


    This EMPLOYMENT AGREEMENT ("Agreement") is executed as of the 19th day of
September 2001, by and between KEVIN ELLIOTT, an individual ("Employee"), EN
POINTE TECHNOLOGIES SALES, INC., a Delaware corporation (the "Company"), with
reference to the following facts:

    A.  Employee is an individual possessing unique management and executive
talents of value to the Company.

    B.  The Company desires to engage Employee as the Senior Vice President of
Sales of the Company, and Employee desires to accept such employment, all on the
terms and conditions set forth in this Agreement.

AGREEMENT

    In consideration of the foregoing recitals and of the covenants and
agreements herein, the parties agree as follows:

1.Term. The Company hereby engages Employee to perform his new duties and render
the services set forth in Section 2 for a period commencing on September 17,
2001 (the "Start Date") and ending on the third anniversary of such date, (the
"Employment Period") and Employee hereby accepts said employment and agrees to
perform such services during the Employment Period. Unless this Agreement is
terminated pursuant to Section 4 or unless either party gives the other written
notice to the contrary prior to expiration date, this Agreement, together with
any changes which have occurred during the employment period then expiring,
shall automatically renew at the end of an Employment Period for an additional
one (1) year employment period.

2.Duties.

2.1.Senior Vice President of Sales: Performing executive work of importance to
the Company, with the primary focus being the profitable management and
profitable growth of the Company. During the Employment Period, Employee shall
devote his business time and attention to performing his duties as Senior Vice
President of Sales of the Company. He shall: 1) continue to build and supervise
sales teams to profitably sell the company's products and services to customers
of the Company; 2) manage the overall direction, coordination, and evaluation of
the Company's sales teams to achieve or exceed both the gross margin and gross
revenue targets of the Company; 3) assist the Chief Operating Officer in
formulating and administering Company policies; 4) obtain profitable sales at
the branches (including the headquarters branch) and virtual branches through
supervision and direction of sales management; 5) review and analyze the
activities, costs, operations of the branches (including the headquarters
branch) and virtual branches to define and to track their progress toward
achieving their goals and objectives; 6) carry out supervisory responsibilities
in accordance with Company policies, and applicable laws; 7) interview, hire and
train sales managers and staff; 8) plan, assign and direct the work of sales
managers and staff, appraise their performance, reward and discipline them, and
address their complaints; 9) open new branches as necessary; 10) submit all
required documentation in a timely manner. The above description of duties in
non-exhaustive. Employee shall work out of the Company's headquarters and shall
report to the Chief Operating Officer.

Employee recognizes that the Board of Directors of the Company may be required
under its fiduciary duty to the Company and to its stockholders to eliminate the
position of Senior Vice

PAGE 1

--------------------------------------------------------------------------------

President of Sales of this Company or to appoint a different person as such
officer of this Company. The parties agree however, that any such elimination or
replacement of Employee by the Company, other than pursuant to Section 2.2 or
Section 4.1 or 4.2.1 or 4.3.2 hereof, shall constitute a termination of
Employee's employment hereunder by the Company without cause.

2.2.Change of Control. Notwithstanding the terms of Section 2.1 above, if the
Company or a significant portion thereof is sold or merged or undergoes a change
of control transaction (as defined in the form of Parent's Stock Option
Agreement, a copy of which is attached hereto as Exhibit A), this Agreement
shall survive consummation of such transaction and shall continue in effect for
the remainder of the Employment Period, but Employee shall serve as an officer
of the entity which succeeds to the business or a substantial portion of the
business of the Company, and in such case shall bear a suitable title and
perform the duties and functions of such office of such publicly traded or
privately held successor, consistent with those customarily performed by an
officer of such a unit, division or entity comparable to the then business of
the Company, unit, division or entity. Employee may be required to accept
greater or lesser responsibility by any successor, and agrees to fully cooperate
and assist in any resulting transition for up to the remainder of the Employment
Period; and any adjustments required of Employee to complete the transition to
any successor, unit, division or entity, shall not violate this Agreement so
long as "good reason" does not arise under Sections 4.6.2(iii).

2.3.Conflict of Interest. Employee agrees that during the term of employment and
for a period of eighteen (18) months thereafter, employee will not, directly or
indirectly, compete with the Company in any way, or usurp any Company
opportunity in any way, nor will Employee act as an officer, director, employee,
consultant, stockholder, lender or agent of any entity which is engaged in any
business in which the Company is now engaged or in which the Company becomes
engaged during the term of employment. The Company is now engaged in the
business of reselling computer hardware, software and peripherals, primarily to
corporate and governmental accounts, and in the business of selling computer
systems consulting, help and maintenance services, also primarily to corporate
and governmental accounts. The company is not now engaged in the business of
manufacturing computers or their primary components, nor is it now in the
business of reselling computers to non-end users. The Company may become engaged
in the business of assembling computers from primary components manufactured by
others and may become engaged in the business of catalog, mail-order or internet
sales. Employee also agrees that during the term of employment and for a period
of eighteen (18) months thereafter, Employee will not, directly or indirectly,
whether on his own behalf or on behalf of another, offer employment or a
consulting agreement to any Company employee, nor will Employee, nor Employee's
employer, directly or indirectly, whether on his own behalf or on behalf of
another, actually employ or grant a consulting assignment to and Company
employee. Employee also agrees that during the term of employment and for a
period of eighteen (18) months thereafter, Employee will not, directly or
indirectly, whether on his own behalf or on behalf of another contact or solicit
any of Company's clients to do business with any other entity other than the
Company.


3.Compensation. As compensation for his services to be performed hereunder, the
Company shall provide Employee with the following compensation and benefits:

3.1.Base Salary. Employee's base salary shall be $190,000.00 per year, subject
to an annual increase (if any) in the sole discretion of the Board of Directors,
payable in accordance with the Company's payroll practices as in effect from
time to time, and subject to such withholding as is required by law.

PAGE 2

--------------------------------------------------------------------------------

3.2.Bonus. A total Bonus potential of $170,000 per year, calculated as follows:

3.2.1.Quarterly Revenue Bonus. Effective October 1, 2001, Employee shall be
eligible to earn up to $85,000 per year in bonuses based on Company's attainment
of top line revenue during the following fiscal quarters:


Fiscal Quarter

--------------------------------------------------------------------------------

  Top Line Revenue Must Exceed

--------------------------------------------------------------------------------

  Bonus

--------------------------------------------------------------------------------

1st Quarter of Fiscal Year 2002   $ 106,000,000.00   $ 21,250.00 2nd Quarter of
Fiscal Year 2002   $ 104,000,000.00   $ 21,250.00 3rd Quarter of Fiscal Year
2002   $ 112,000,000.00   $ 21,250.00 4th Quarter of Fiscal Year 2002   $
117,000,000.00   $ 21,250.00    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Totals   $ 439,000,000.00   $ 85,000.00

If cumulative top-line revenue, without considering any bonus payments, is
$439,000,000.00 through the one-year period of the bonus calculation, Employee
receives the aggregate $85,000 bonus less any bonus and/or draw previously
received. Bonus is not guaranteed but, if earned, shall be payable 60 days after
the end of each such quarter, except for any bonus payable for the fourth
quarter of fiscal 2001, which shall be payable 90 days after the end of such
quarter. Bonus applicable to subsequent quarters, if any, shall be in the sole
discretion of the Board of Directors. If any bonus is declared or paid, it shall
be subject to such withholding as is required by law. "Top line revenue" as the
term is used in this Section 3.2.1, shall mean top-line revenue from the core
business of the Company excluding financial results from consolidation with, or
any revenue from, or investments in, firstsource corp., SupplyAccess, Inc.,
enRamp Inc., or En Pointe Technologies Ventures, Inc., and other outside
investments, and including any bonus payable under this Section 3.2, but also
excluding any "recaptures" resulting from any settlements of litigation matters
regarding which charges have been previously recorded, or any "recaptures"
resulting from re-categorization of the Ontario facility, regarding which
charges have been previously recorded, all calculated in accordance with
generally accepted accounting principals.

3.2.2.Draw Against Quarterly Revenue Bonus. For the fiscal quarter, which begins
on October 1, 2001 and ends on December 31, 2001, Employee shall be paid a draw
against potential revenue bonus per the schedule shown below. Receipt of the
draw is contingent upon continued employment during the time period for which
the draw applies. Thus, termination of employment during the draw period will
result in the loss of any portion of the draw that was scheduled to be earned
after the date of termination.

All draw paid shall be "recoverable" against bonus earned by Employee.
"Recoverable" is defined to mean that if, as of December 31, 2001, draw paid
exceeds revenue (or pre-tax net income) bonus earned for the above referenced
fiscal quarter, then the negative bonus balance will be carried forward to
future fiscal quarters applied against any future bonuses earned until said
negative balance has been erased in full. Alternately, "recoverable" shall also
mean that if revenue bonus earned for the above referenced

PAGE 3

--------------------------------------------------------------------------------

fiscal quarter exceeds draw paid, then revenue bonus paid shall be equal to
revenue bonus earned less all draw paid.

Pay Date

--------------------------------------------------------------------------------

  Draw

--------------------------------------------------------------------------------

10/07/01   $ 7,084 11/07/01   $ 7,083 12/07/01   $ 7,083    

--------------------------------------------------------------------------------

Total Draw Paid:   $ 21,250

3.2.3.Quarterly Pre-tax Net Income Bonus. Effective October 1, 2001, Employee
shall be eligible to earn up to $85,000 per year in bonuses based on Company's
attainment of pre-tax net income during the following fiscal quarters:


Fiscal Quarter

--------------------------------------------------------------------------------

  Pre-Tax Net Income Must Exceed

--------------------------------------------------------------------------------

  Bonus

--------------------------------------------------------------------------------

1st Quarter of Fiscal Year 2002   $ 650,000.00   $ 21,250.00 2nd Quarter of
Fiscal Year 2002   $ 750,000.00   $ 21,250.00 3rd Quarter of Fiscal Year 2002  
$ 1,100,000.00   $ 21,250.00 4th Quarter of Fiscal Year 2002   $ 1,250,000.00  
$ 21,250.00   Totals   $ 3,750,000.00   $ 85,000.00

If cumulative pre-tax net income, without considering any bonus payments, is
$3,750,000.00 through the one-year period of the bonus calculation, Employee
receives the aggregate $85,000 bonus less any bonus previously received. Bonus
is not guaranteed but, if earned, shall be payable 60 days after the end of each
such quarter, except for any bonus payable for the fourth quarter of fiscal
2001, which shall be payable 90 days after the end of such quarter. Bonus
applicable to subsequent quarters, if any, shall be in the sole discretion of
the Board of Directors. If any bonus is declared or paid, it shall be subject to
such withholding as is required by law. "Pre-tax net income" as the term is used
in this Section 3.2.3, shall mean pre-tax income from the core business of the
Company excluding financial results from consolidation with, or any revenue
from, or investments in, firstsource corp., SupplyAccess, Inc., enRamp Inc., or
En Pointe Technologies Ventures, Inc., and other outside investments, and
including any bonus payable under this Section 3.2.3, but also excluding any
"recaptures" resulting from any settlements of litigation matters regarding
which charges have been previously recorded, or any "recaptures" resulting from
re-categorization of the Ontario facility, regarding which charges have been
previously recorded, all calculated in accordance with generally accepted
accounting principals.

All bonuses are not guaranteed. Bonus applicable to subsequent periods, if any,
shall be in sole discretion of the Board of Directors. If any bonus is declared
or paid, it shall be such withholding as is required by law.

3.3.Benefits.

3.3.1.Vacation. Employee shall be entitled to vacation time as he has accrued
each pay period since his date of hire, less any vacation taken, as follows:
(i) for years 1 to 5 since his date of first hire, 3.34 hours accrued per pay
period (24 pay periods per year), subject to 80 hours per year maximum; (ii) for
years after 5 since his date of first hire, 5 hours accrued per pay period (24
pay periods per year), subject to 120 hours per year maximum. In the event
Employee does not use such vacation, he shall receive, upon termination of the
Employment Period, vacation pay for all unused vacation calculated as having
accrued at the applicable base salary for each relevant period of his

PAGE 4

--------------------------------------------------------------------------------

employment. However, Employee shall endeavor to take vacation time in the year
in which it is allocated to him.

3.3.2.Business Expenses; Lodging. The Company shall reimburse Employee for all
reasonable business expenses incurred by Employee in the course of performing
services for the Company and in compliance with procedures established from time
to time by the Company. The Company shall reimburse Employee for up to $1,200
per month for business lodging in the Los Angeles area.

3.3.3.Other Benefits. Company shall provide Employee with such employment
benefits as 401(k) participation, automobile allowance, medical insurance and
disability insurance, on the terms and to the extent generally provided by the
Company to its senior executive employees. 401(k) participation, medical
insurance and disability insurance shall commence on first of the month
following date of hire.

3.3.4.Stock Options.

3.3.4.1.Grant as Employee. The parent company of Company shall grant Employee
incentive stock options for 50,000 shares of parent company of Company, with the
exercise price being the market price at close of trading on Employee's first
hire date, and subject to the other terms of Parent's form of stock option
agreement, a copy of which is attached hereto as Exhibit A, except that vesting
generally, shall be over four (4) years as follows: 25% vesting equally over six
(6) months from Employee's first hire date and the remaining 75% vests equally
over the following fourteen (14) quarters, and except that "change of control"
vesting shall not be triggered by a "change in control". The issuance of the
options is subject to stockholder approval of an amendment to Parent's 1996
Stock Incentive Plan and approval by Parent's Board of Directors Compensation
Committee; if there is no shareholder approval, any options in excess of those
presently available under the unamended plan will be canceled.


3.3.5.Other Persons. The parties understand that other officers and employees
may be afforded payments and benefits and employment agreements which differ
from those of Employee in this Agreement; but Employee's compensation and
benefits shall be governed solely by the terms of this Agreement, which shall
supersede all prior understandings or agreements between the parties concerning
terms and benefits of employment of Employee with the Company. Other officers or
employees shall not become entitled to any benefits under this Agreement.


4.Termination.

4.1.Termination by Reason of Death or Disability. The Employment Period shall
terminate upon the death or permanent disability (as defined below) of Employee.

4.2.Termination by Company.

4.2.1.The Company may terminate the Employment Period for "cause" by written
notice to Employee.

4.2.2.The Company may terminate the Employment Period for any other reason, with
or without cause, by written notice to Employee.

PAGE 5

--------------------------------------------------------------------------------

4.3.Termination by Employee.

4.3.1.Employee may terminate the Employment Period for "good reason" at any time
by written notice to the Company.

4.3.2.Employee may terminate the Employment Period for any other reason by
written notice to the Company.


4.4.Severance Pay.

4.4.1.In the event the Employment Period is terminated by the Company for any
reason other than pursuant to Section 4.2.1 or 4.3.2 hereof or if the Employment
Period is terminated because of the death or disability of Employee pursuant to
Section 4.1, upon the effectiveness of any such termination, the Company shall
be obligated to pay to Employee (or his executors, administrators or assigns, as
the case may be) all unpaid salary, benefits and bonuses (if any) accrued
through the date of effectiveness of such termination and, in addition, a cash
severance payment equal to six (6) months' total base salary, at the rates set
forth herein, and such other benefits as may be required by law.

4.4.2.In the event the Employment Period is terminated by the Company pursuant
to Section 4.2.1 hereof, the Employment Period is terminated by Employee
pursuant to Section 4.3.2 hereof, or the Employment Period is terminated by the
Company or Employee for any reason after the first anniversary of the Start
Date, the Company shall have no obligation to pay any severance pay to Employee.
The Company shall, however, be obligated to pay to Employee (or his executors,
administrators or assigns, as the case may be) all unpaid salary, benefits and
bonuses (if any) accrued through the date of termination and shall provide such
other benefits as may be required by law.


4.5.Termination Benefits. In the event of termination of the Employment Period
pursuant to Section 6.2 or 6.3(a), the Company shall provide Employee,
Employee's spouse and children with such normal medical insurance, on the terms
and to the extent generally provided by the Company to its executive employees
of the level comparable to Employee, for a period of one (1) year from the date
of the termination of the Employment Period.

4.6.Certain Definitions. For purposes of this Agreement:

4.6.1.The term "cause" shall mean those acts identified in Section 2924 of the
California Labor Code, as that section exists on the date of this Agreement, to
wit, any willful breach of duty by the Employee in the course of his employment,
or in case of his habitual neglect of his duty or continued incapacity to
perform it

4.6.2.The term "good reason" shall mean the occurrence of one or more of the
following events without the Employee's express written consent; (i) removal of
Employee from the position and responsibilities as set forth under Section 2
above; (ii) a material reduction by the Company in the kind or level of employee
benefits to which Employee is entitled immediately prior to such reduction with
the result that Employee's overall benefit package is significantly reduced; or,
(iii) any material breach by the Company of any material provision of this
Agreement which continues uncured for thirty (30) days following written notice
thereof.

4.6.3.The term "permanent disability" shall mean Employee's incapacity due to
physical or mental illness, which results in Employee being absent from the
performance of his duties with the Company on a full-time basis for a period of
six (6) consecutive months. The existence or cessation of a physical or mental
illness which renders Employee absent from the performance of his duties on a
full-time basis shall, if disputed by the Company

PAGE 6

--------------------------------------------------------------------------------

or Employee, be conclusively determined by written opinions rendered by two
qualified physicians, one selected by Employee and one selected by the Company.
During the period of absence, but not beyond the expiration of the Employment
Period, Employee shall be deemed to be on disability leave of absence, with his
compensation paid in full. During the period of such disability leave of
absence, the Board of Directors may designate an interim officer with the same
title and responsibilities of Employee on such terms as it deems proper.

5.Employee Benefit Plans. Any employee benefit plans in which Employee may
participate pursuant to the terms of this Agreement shall be governed solely by
the terms of the underlying plan documents and by applicable law, and nothing in
this Agreement shall impair the Company's right to amend, modify, replace, and
terminate any and all such plans in its sole discretion as provided by law. This
Agreement is for the sole benefit of Employee and the Company, and is not
intended to create an employee benefit plan or to modify the terms of any of the
Company's existing plans.

6.Miscellaneous.

6.1.Arbitration/Governing Law. To the fullest extent permitted by law, any
dispute, claim or controversy of any kind (including but not limited to tort,
contract and statute) arising under, in connection with, or relating to this
Agreement or Employee's employment, shall be resolved exclusively by binding
arbitration in Los Angeles County, California in accordance with the commercial
rules of the American Arbitration Association then in effect. The Company and
Employee agree to waive any objection to personal jurisdiction or venue in any
forum located in Los Angeles County, California. No claim, lawsuit or action of
any kind may be filed by either party to this Agreement except to compel
arbitration or to enforce an arbitration award; arbitration is the exclusive
dispute resolution mechanism between the parties hereto. Judgment may be entered
on the arbitrator's award in any court having Jurisdiction. The validity,
interpretation, effect and enforcement of this Agreement shall be governed by
the laws of the State of California.

6.2.Assignment. This Agreement shall inure to the benefit of and shall be
binding upon the successors and the assigns of the Company, and all such
successors and assigns shall specifically assume this Agreement. Since this
Agreement is based upon the unique abilities of, and the Company's personal
confidence in Employee, Employee shall have no right to assign this Agreement or
any of his rights hereunder without the prior written consent of the Company.

6.3.Severability. If any provision of this Agreement shall be found invalid,
such findings shall not affect the validity of the other provisions hereof and
the invalid provisions shall be deemed to have been severed herefrom.

6.4.Waiver of Breach. The waiver by any party of the breach of any provision of
this Agreement by the other party or the failure of any party to exercise any
right granted to it hereunder shall not operate or be construed as the waiver of
any subsequent breach by such other party nor the waiver of the right to
exercise any such right.

6.5.Entire Agreement. This instrument, together with the plans referred to in
Section 5, contains the entire agreement of the parties. It may not be changed
orally but only by an agreement in writing signed by the parties.

6.6.Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be personally served or sent by United States mail, and shall be
deemed to have been given when personally served or two days after having been
deposited in the United States mail, registered or certified mail, return
receipt requested, with first-class postage prepaid and

PAGE 7

--------------------------------------------------------------------------------

properly addressed as follows. For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is given as provided in this
Section 8.6) shall be as follows:


If to Employee:
 
Kevin Elliott
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


If to the Company:
 
En Pointe Technologies, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA 90245
Attention: CEO

6.7.Headings. The paragraph and subparagraph headings herein are for convenience
only and shall not affect the construction hereof.

6.8.Further Assurances. Each of the parties hereto shall, from time to time, and
without charge to the other parties, take such additional actions and execute,
deliver and file such additional instruments as may be reasonably required to
give effect to the transactions contemplated hereby.

6.9.Attorneys' Fees. In the event any party hereto commences arbitration or
legal action in connection with this Agreement, the prevailing party shall be
entitled to its attorneys' fees, costs and expenses reasonably incurred in such
action, and the amount thereof shall be included in any judgment or award
granted under Section 8.1.

6.10.Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

6.11.Separate Counsel. The Company has been represented by counsel in the
negotiation and execution of this Agreement and has relied on such counsel with
respect to any matter relating hereto. The Employee has been invited to have his
own counsel review and negotiate this Agreement and Employee has either obtained
his own counsel or has elected not to obtain counsel.

    IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the day and year first above written.


"EMPLOYEE"
 
"COMPANY"               EN POINTE TECHNOLOGIES SALES, INC.,
a Delaware corporation
 
 
By:
 
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Kevin Elliott   Tom Scott, Chief Operating Officer                              

PAGE 8

--------------------------------------------------------------------------------



QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT
